                                    Case 5:17-cv-02208-GW-GJS Document 50 Filed 12/13/18 Page 1 of 9 Page ID #:700



                                          1   YU | MOHANDESI LLP
                                          2   Brett B. Goodman (SBN 260899)
                                          3   213.375.3543 | bgoodman@yumollp.com
                                              633 West Fifth Street, Suite 2800
                                          4   Los Angeles, CA 90071
                                              213.377.5501 Facsimile
                                          5
                                              Attorneys for Defendant
                                          6   National Credit Systems, Inc.
                                          7
                                          8                            UNITED STATES DISTRICT COURT
                                          9                           CENTRAL DISTRICT OF CALIFORNIA
                                10
                                11            SUSAN MARR,                             Case No.: 5:17-CV-02208-GW-GJS
                                12
      633 West Fifth Street, Suite 2800




                                                                Plaintiff,
YU | MOHANDESI LLP




                                                                                      DEFENDANT NATIONAL CREDIT
          Los Angeles, CA 90071




                                13                               v.                   SYSTEMS, INC.’S OPPOSITION TO
                                14                                                    PLAINTIFF’S MOTION FOR
                                              NATIONAL CREDIT SYSTEMS, INC.,          ATTORNEYS’ FEES AND COSTS
                                15
                                                                Defendant.
                                16                                                    Honorable George W. Hu
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                                  –1–
                                              DEFENDANT NATIONAL CREDIT SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                      ATTORNEYS’ FEES AND COSTS
                                    Case 5:17-cv-02208-GW-GJS Document 50 Filed 12/13/18 Page 2 of 9 Page ID #:701



                                          1         Defendant National Credit Systems, Inc. (“NCS”), through its undersigned
                                          2   counsel, files this Opposition to Plaintiff's Motion for Attorneys’ Fees and Costs.
                                          3   I.    INTRODUCTION
                                          4         Plaintiff’s request for an award of attorney’s fees and costs totaling $37,095.26
                                          5   is excessive and unreasonable on its face and must be substantially reduced. Both the
                                          6   hours and the rates claimed by counsel to litigate this simple Fair Debt Collection
                                          7   Practices Act (“FDCPA”) case are unreasonably excessive and should be substantially
                                          8   reduced.
                                          9         As an initial matter, Plaintiff’s time records reveal numerous time and cost
                                10            entries pertaining to unnecessary, excessive, duplicative, and administrative tasks
                                11            which are not compensable under any circumstance, regardless of who performed
                                12            such tasks. Furthermore, the hourly rates sought by Plaintiff’s counsel are also
      633 West Fifth Street, Suite 2800
YU | MOHANDESI LLP

          Los Angeles, CA 90071




                                13            excessive for comparable work done by attorneys located within this district.
                                14            Plaintiff’s citation to outdated surveys and cases – many of which are distinguishable
                                15            from the case at hand – are not evidence of the prevailing market rate for the Central
                                16            District of California. Furthermore, Plaintiff has not demonstrated that her counsel has
                                17            ever been paid $225-275 per hour, much less that Plaintiff agreed to pay such amount.
                                18            Accordingly, the requested rates should be reduced.
                                19            II.   APPLICABLE LAW
                                20                  The starting point in fashioning an award of attorney’s fees is to multiply the
                                21            number of hours reasonably expended by a reasonable hourly rate. Camancho v.
                                22            Bridgeport Financial, Inc., 523 F.3d 973, 978 (9th Cir. 2008). Courts consider twelve
                                23            factors in making adjustments to this “lodestar” calculation:
                                                     (1) the time and labor required; (2) the novelty and difficulty of the
                                24
                                                     questions involved; (3) the skill requisite to perform the legal service
                                25                   properly; (4) the preclusion of other employment by the attorney due to
                                26                   acceptance of the case; (5) the customary fee; (6) whether the fee is fixed
                                                     or contingent; (7) time limitations imposed by the client or the
                                27                   circumstances; (8) the amount involved and the results obtained; (9) the
                                28                   experience, reputation, and ability of the attorneys; (10) the
                                                                                  –1–
                                              DEFENDANT NATIONAL CREDIT SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                      ATTORNEYS’ FEES AND COSTS
                                    Case 5:17-cv-02208-GW-GJS Document 50 Filed 12/13/18 Page 3 of 9 Page ID #:702



                                          1         “undesirability” of the case; (11) the nature and length of the professional
                                          2         relationship with the client; and (12) awards in similar cases.

                                          3         Fischel v. Equitable Life Assurance Society, 307 F.3d 997, 1007 n. 7 (9th Cir.
                                          4   2001). A district court may adjust the lodestar to account for other factors which are
                                          5   not subsumed within it. Van Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1046
                                          6   (9th Cir. 2000). The party seeking an award of fees bears the burden of submitting
                                          7   evidence supporting the hours worked and rates claimed. Hensley v. Eckerhart, 461
                                          8   U.S. 424, 433 (1983). “When faced with a massive fee application the district court
                                          9   has the authority to make across-the-board percentage cuts either in the number of
                                10            hours claimed or in the final lodestar figure ‘as a practical means of trimming the fat
                                11            from a fee application.’” Gates v. Deukmejian, 987 F.2d 1392, 1399 (9th Cir. 1992).
                                12
      633 West Fifth Street, Suite 2800




                                              Furthermore, a district court may reduce an attorney’s hourly rate as well as reduce
YU | MOHANDESI LLP

          Los Angeles, CA 90071




                                13            particular excessive hours based on an attorney’s inefficiency, though it is required to
                                14            give a concise but clear explanation for its decision to do so. Ferland v. Conrad Credit
                                15            Corp., 244 F.3d 1145, 1149 (9th Cir. 2001). See also Gates 987 F.2d at 1398
                                16            (“Although we do not require 'an elaborately reasoned, calculated, or worded order …
                                17            a brief explanation of how the court arrived at its figures will do”). “Where the
                                18            documentation of hours is inadequate, the district court may reduce the awards
                                19            accordingly.” Hensley, 461 U.S. at 433.
                                20                  As such, simply taking “the product of reasonable hours times a reasonable rate
                                21            does not end the inquiry.” Id. at 434. To determine what is a reasonable lodestar
                                22            amount, the court may “exclude from a fee request hours that are excessive,
                                23            redundant, or otherwise unnecessary.” Id. at 434. Additionally, the court must
                                24            determine a reasonable hourly rate by considering the experience, skill, and reputation
                                25            of the attorney requesting fees.” Chambers v. City of Los Angeles, 796 F.2d 1205,
                                26            1210 (9th Cir. 1986). The district court has discretion to “exclude those hours for
                                27            which it would be unreasonable to compensate the prevailing party.” Gonzales v. City
                                28            of Maywood, 729 F.3d 1196, 1206 (9th Cir. 2013).
                                                                                  –2–
                                              DEFENDANT NATIONAL CREDIT SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                      ATTORNEYS’ FEES AND COSTS
                                    Case 5:17-cv-02208-GW-GJS Document 50 Filed 12/13/18 Page 4 of 9 Page ID #:703



                                          1   III.   ARGUMENT
                                          2          A.    ATTORNEYS’ FEES MUST BE REASONABLE PURSUANT TO THE FDCPA
                                          3          The FDCPA provides, “in a case of any successful action,” a prevailing party
                                          4   may recover, “the costs of the action, together with a reasonable attorney’s fee as
                                          5   determined by the court.”         15 U.S.C. 1692k(a)(3)(emphasis added). But,
                                          6   “compensability is subject to several limitations…Plaintiff’s cannot over-litigate.”
                                          7   Cody v. Hillard, 304 F.3d 767 773 (8th Cir. 2002) (emphasis added). “Services that
                                          8   were redundant, inefficient, or simply unnecessary are not compensable.” Id.
                                          9          B.    THE NUMBER OF HOURS AND TOTAL FEES ARE NOT REASONABLE
                                10
                                                           1.    Fees Attributable to Unnecessary, Excessive, and Duplicative
                                11                               Work are not Recoverable
                                12
      633 West Fifth Street, Suite 2800




                                                     It was unreasonable for Plaintiff to use four attorneys to litigate a simple
YU | MOHANDESI LLP

          Los Angeles, CA 90071




                                13            collections action. Multiple attorneys have worked on simple tasks, resulting in
                                14            massive amounts of time wasted and duplicative billing entries. For example, Clark
                                15            Conforti’s Fees Report states that on November 20, 2018 he began drafting this
                                16            motion for fees. On November 21, 2018 he “edited motion and researched reasonable
                                17            fees.” On November 25, 2018, he “[d]id more research on reasonable fees in Central
                                18            District and made more edits to motion and declarations.” Finally, on November 26,
                                19            2018, he “[d]rafted motion for fees and researched reasonable hours/fees.” He then
                                20            “researched case law in district for motion on prevailing rate and lodestar…” He
                                21            expended a total of 14 hours drafting this motion for attorney’s fees. Exhibit 6 at 1.
                                22            This alone should be unreasonable, especially in light of the fact that drafting this
                                23            motion for fees took up almost half of the 28.5 hours Mr. Conforti spent working on
                                24            this case in total. Despite Mr. Conforti’s excessive time spent on this motion, Ms.
                                25            Yana A. Laboda (Yana Hart)’s Fees Report states that on December 2, 2018, she
                                26            “researched case law re reasonable attorney’s rates, similar cases” and “revised
                                27            motion throughout.” She expended a total of 5.60 hours on this motion. Exhibit 3 at
                                28            11. There is no reason why both attorneys Mr. Conforti and Ms. Hart should have
                                                                                  –3–
                                              DEFENDANT NATIONAL CREDIT SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                      ATTORNEYS’ FEES AND COSTS
                                    Case 5:17-cv-02208-GW-GJS Document 50 Filed 12/13/18 Page 5 of 9 Page ID #:704



                                          1   independently spent vast amounts of time on researching reasonable attorney’s fees
                                          2   and prevailing rates when, in the end, they collaborated and submitted a single motion
                                          3   for fees. For them to spend almost 20 hours on this in the aggregate is unreasonable.
                                          4           Plaintiff’s attorneys have repeatedly attributed increments of 0.20 hours to
                                          5   simple tasks which should take no more than a few minutes. Mr. Kupfer, for example,
                                          6   noted on numerous occasions that 0.20 hours were spent on forwarding an e-mail or a
                                          7   document. There is no reason why, after spending 1.20 hours finishing a proposed
                                          8   stipulation to extend the discovery deadline, Mr. Kupfer should spend twelve minutes
                                          9   e-mailing the stipulation and order to opposing counsel. 1 See Exhibit 3 at 4. See Welch
                                10            v. Metropolitan Life Ins. Co., 480 F.3d 942 (9th Cir. 2007) (finding that counsel's
                                11            hours were excessive and inflated because “counsel billed a minimum of 15 minutes
                                12            for numerous calls and e-mails that likely took a fraction of the time”). Mr. Kupfer
      633 West Fifth Street, Suite 2800
YU | MOHANDESI LLP

          Los Angeles, CA 90071




                                13            also billed 0.20 hours on June 4, 2018 with the description “Received protective order
                                14            from Katrina. Needs to be reviewed.” He then billed 0.40 hours on June 12, 2018 with
                                15            the description “Reviewed protective order.” See Exhibit 3 at 3. There is no reason for
                                16            Mr. Kupfer to spend 12 minutes “receiving” an order if he is not reviewing it until a
                                17            week later. Ms. Hart’s billing record also shows that 0.20 hours were billed with the
                                18            description, “[n]o notice of depo was served via email; her email shows she is
                                19            planning to serve the notice on August 20th.” See Exhibit 3 at 8. This entry contains
                                20            no information about any work done by Ms. Hart. Rather, it is a synopsis of what
                                21            Defendant’s counsel has done and will do. These examples evidence a broad pattern
                                22            of inflating hours and duplicative billing for repetitive tasks. As such, the Court
                                23            should reduce the hours claimed by Plaintiff’s counsel to account for their inflated
                                24            time entries. See Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1121 (9th Cir. 2000)
                                25            (holding that a district court may reduce hours to offset “poorly documented” billing).
                                26
                                27            1 See Edwards v. National Business Factors, Inc., 897 F. Supp. 458, 461 (D. Nev. 1995) (reducing quarter-hour time
                                              entries because some tasks, like reviewing a one-page order from the judge, appear excessive);
                                28
                                                                                  –4–
                                              DEFENDANT NATIONAL CREDIT SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                      ATTORNEYS’ FEES AND COSTS
                                    Case 5:17-cv-02208-GW-GJS Document 50 Filed 12/13/18 Page 6 of 9 Page ID #:705



                                          1         Furthermore, several time entry descriptions suggest that Plaintiff’s attorneys
                                          2   added erroneous billing entries, making it impossible to discern which ones are
                                          3   accurate and which ones are not. For example, Ms. Hart’s November 27, 2018 time
                                          4   entry reads, “Discussed motion for fees with YAL.” These are her own initials.
                                          5   Exhibit 3 at 11. Furthermore, Mr. Kupfer’s noted two 0.2 hour entries on July 10,
                                          6   2018, but one of them is left entirely blank. Exhibit 3 at 4.
                                          7                2.     THE HOURLY RATES SOUGHT                     BY   COUNSEL   ARE   NOT

                                          8                REASONABLE
                                          9         The party seeking attorney fees must produce satisfactory evidence that “the
                                10            requested rates are in line with those prevailing in the community for similar services
                                11            by lawyers of comparable skill, experience and reputation.” Camacho, 523 F.3d at
                                12            980. A reasonable hourly rate must be based on “customary fees in cases of like
      633 West Fifth Street, Suite 2800
YU | MOHANDESI LLP

          Los Angeles, CA 90071




                                13            difficulty.” Semar v. Platte Valley Fed. Sav. & Loan Ass’ni, 791 F.2d 699, 706 (9th
                                14            Cir. 1986). In support of its hourly rates, Plaintiff's counsel has submitted affidavits
                                15            from Plaintiff’s attorneys and an Attorney Fee Survey Report from 2015-2016
                                16            (“Survey”). See Exhibit 5. This evidence is insufficient to establish that the hourly
                                17            rates sought by Plaintiff's counsel are reasonable.
                                18
                                                                  a.    Plaintiff’s counsel has failed to produce satisfactory
                                19
                                                                        evidence that its rates are in line with the prevailing
                                20                                      market rate.
                                21
                                                    The Survey is an outdated measure of the prevailing market rate. A district
                                22
                                              court cannot rely on cases decided years before the attorneys actually rendered their
                                23
                                              services in determining the prevailing market rate. Bell v. Clackamas County, 341
                                24
                                              F.3d 858, 869 (9th Cir. 2003) (holding that it was an abuse of discretion to apply
                                25
                                              market rates in effect more than two years before the work was performed). The
                                26
                                              Survey that establishes average consumer law attorneys’ rates from 2015 through
                                27
                                              2016. As Plaintiff’s action was filed on October 27, 2017 and the Kazerouni Law
                                28
                                                                                  –5–
                                              DEFENDANT NATIONAL CREDIT SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                      ATTORNEYS’ FEES AND COSTS
                                    Case 5:17-cv-02208-GW-GJS Document 50 Filed 12/13/18 Page 7 of 9 Page ID #:706



                                          1   Group, APC did not become involved in this case until March 2018, the Survey
                                          2   reflects rates from two years before Plaintiff’s attorneys actually rendered their
                                          3   services and is therefore inadequate.
                                          4         Furthermore, the Survey gives no indication of the prevailing market rate for
                                          5   “similar work,” as it does not distinguish between various types of consumer law
                                          6   cases. One of the factors to be considered in determining attorney fees is the “novelty
                                          7   and difficulty of the questions involved.” See Stetson v. Grissom, 821 F.3d 1157, 1167
                                          8   (9th Cir. 2016). A simple and straightforward case like this one cannot be compared to
                                          9   other more complex types of consumer law disputes. See Johnson v. Credit Int'l, Inc.,
                                10            257 F. App’x 8, 10 (9th Cir. 2007) (because case was not complex, the district court’s
                                11            “determination that both the claimed time expended and the claimed hourly rates were
                                12            excessive did not amount to an abuse of discretion”). Because the Survey places all
      633 West Fifth Street, Suite 2800
YU | MOHANDESI LLP

          Los Angeles, CA 90071




                                13            “consumer law” cases in one category, it necessarily encompasses cases of varying
                                14            levels of complexity. There was nothing particularly novel, difficult, or complex about
                                15            this case. It was a factual dispute regarding the identity of a debtor. It involved neither
                                16            statutory interpretation nor an argument for expansion of the law. As such, the
                                17            customary rate for a case like this has not been sufficiently established.
                                18
                                                                   b.   Plaintiff’s counsel has failed to produce satisfactory
                                19                                      evidence that its rates are reasonable in light of the work
                                20                                      it has performed in this matter.

                                21
                                                    Even if the Survey were to conclusively establish the prevailing market rate in
                                22
                                              the Central District of California, the self-serving affidavits presented by Plaintiff's
                                23
                                              counsel fail to assert that any of these attorneys have ever been paid the $225-275
                                24
                                              hourly rate by any client, or any court, for work comparable to that which was
                                25
                                              provided by counsel in this routine debt collection matter. Plaintiff's counsel have,
                                26
                                              likewise, failed to offer any verifiable evidence that this case precluded the firm from
                                27
                                              taking other work.
                                28
                                                                                  –6–
                                              DEFENDANT NATIONAL CREDIT SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                      ATTORNEYS’ FEES AND COSTS
                                    Case 5:17-cv-02208-GW-GJS Document 50 Filed 12/13/18 Page 8 of 9 Page ID #:707



                                          1         Plaintiff’s attorneys mere utilization of a contingency fee structure does not
                                          2   demonstrate that they have incurred any additional risk. Contingency cannot be used
                                          3   to justify a fee enhancement, Cann v. Carpenters' Pension Trust Fund, 989 F.2d 313,
                                          4   318 (9th Cir. 1993), or an inflated hourly rate, Davis v. City and County of San
                                          5   Francisco, 978 F.2d 1536, 1549 (9th Cir. 1992). Furthermore, Plaintiff's counsel
                                          6   failed to present any evidence that they have ever been paid on a non-contingency
                                          7   basis for similar work, let alone that they have been paid such an exorbitant sum for
                                          8   similar work. They have failed to even produce a fee agreement for the instant case.
                                          9   As Plaintiff's attorneys claim to be experienced in FDCPA litigation, there is no
                                10            hardship at all associated with litigating this case.
                                11            IV.   CONCLUSION AND REQUESTED RELIEF
                                12                  For all of the foregoing reasons, the Court should reduce the Plaintiff’s
      633 West Fifth Street, Suite 2800
YU | MOHANDESI LLP

          Los Angeles, CA 90071




                                13            requested award for attorneys’ fees and costs as follows:
                                14                         Plaintiff’s Lodestar                                      $34,525.50
                                15                         Minus Unnecessary/Excessive/Duplicative Time              $6,545
                                16                         Subtotal                                                  $27,980.50
                                17
                                18
                                              DATED: December 13, 2018                 YU MOHANDESI LLP
                                19
                                20                                                     By /s/ Brett B. Goodman
                                                                                         Brett B. Goodman
                                21                                                       Attorneys for Defendant
                                                                                         National Credit Systems, Inc.
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                                  –7–
                                              DEFENDANT NATIONAL CREDIT SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                      ATTORNEYS’ FEES AND COSTS
                                    Case 5:17-cv-02208-GW-GJS Document 50 Filed 12/13/18 Page 9 of 9 Page ID #:708



                                          1                              CERTIFICATE OF SERVICE
                                          2         I certify that on December 13, 2018, a copy of the foregoing was filed and
                                          3   served electronically in the ECF system. Notice of this filing will be sent to the
                                          4   parties of record by operation of the Court’s electronic filing system as described
                                          5   below. Parties may access this filing through the Court’s system.
                                          6
                                          7   DATED: December 13, 2018               YU MOHANDESI LLP
                                          8
                                                                                     By /s/ Brett B. Goodman
                                          9                                            Brett B. Goodman
                                                                                       Attorneys for Defendant
                                10                                                     National Credit Systems, Inc.
                                11
                                12
      633 West Fifth Street, Suite 2800
YU | MOHANDESI LLP

          Los Angeles, CA 90071




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                                                                        –1–
                                                                               CERTIFICATE OF SERVICE
